TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00240-CV



                                  In re Yolanda Cortes Mares


                                        A. M., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 312,563-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of A. M. The subject of this

proceeding is Yolanda Cortes Mares, appellant’s attorney.

                Appellant filed her notice of appeal on April 26, 2022, and her brief was due

June 2, 2022.    On June 9, 2022 we ordered counsel to file appellant’s brief no later than

June 22, 2022. To date, appellant’s brief has not been filed.

                Therefore, it is hereby ordered that Yolanda Cortes Mares shall appear in person

before this Court on Wednesday, July 20, 2022, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have
sanctions imposed for her failure to obey our June 9, 2022 order. This order to show cause will

be withdrawn and Yolanda Cortes Mares will be relieved of her obligation to appear before this

Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

July 18, 2022.

                 It is ordered on June 30, 2022.



Before Justices Goodwin, Baker, and Kelly




                                                   2